                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IMC CONSTRUCTION, INC.,                      :
                                             :
               Plaintiff,                    :
                                             :       CIVIL ACTION NO. 18-cv-949
       v.                                    :
                                             :
TROY EMIDY, et al.,                          :
                                             :
               Defendants.                   :


                                            ORDER

       AND NOW, this 6th day of February, 2019, it is hereby ORDERED for the reasons set

forth in the accompanying Memorandum that the Defendants reimburse IMC the sum of

$12,565.00 for reasonable attorneys’ fees and $278.00 in reasonable costs for a total of $12,843.00




                                                     BY THE COURT:



                                                     _/s/ David R. Strawbridge, USMJ_________
                                                     DAVID R. STRAWBRIDGE
                                                     UNITED STATES MAGISTRATE JUDGE
